                         Case 20-13160-AJC      Doc 56     Filed 01/19/21    Page 1 of 2




                                     UNITED STATES BANKRUPTCY COURT
                                      SOUTHERN DISTRICT OF FLORIDA
                                             www.flsb.uscourts.gov

      In re: Ana Medina                                                  Case No. 20-13160-AJC
                                                                          Chapter 13
                               Debtor(s)   /

                                               OBJECTION TO CLAIM

                                     IMPORTANT NOTICE TO CREDITOR:
                                    THIS IS AN OBJECTION TO YOUR CLAIM

                This objection seeks either to disallow or reduce the amount or change the priority status of
        the claim filed by you or on your behalf. Please read this objection carefully to identify which claim is
        objected to and what disposition of your claim is recommended.

               If you disagree with the objection or the recommended treatment, you must file a written
        response WITHIN 30 DAYS from the date of service of this objection, explaining why your claim
        should be allowed as presently filed, and you must serve a copy to the undersigned [attorney][trustee]
        OR YOUR CLAIM MAY BE DISPOSED OF IN ACCORDANCE WITH THE
        RECOMMENDATION IN THIS OBJECTION.

                If your entire claim is objected to and this is a chapter 11 case, you will not have the right to
        vote to accept or reject any proposed plan of reorganization until the objection is resolved, unless you
        request an order pursuant to Bankruptcy Rule
        3018(a) temporarily allowing your claim for voting purposes.

               The written response must contain the case name, case number, and must be filed with the
        Clerk of the United States Bankruptcy Court.

                 301 North Miami Avenue, Room 150, Miami, FL 33128

        Pursuant to Bankruptcy Rule 3007 and Local Rule 3007-1, Debtor objects to the following claim(s)
        filed in this case:
        Claim                                                         Amount of
        No.             Name of Claimant                              Claim

        9-1             Lakeview Loan Servicing, LLC / LoanCare LLC      $199,740.06

        Basis for Objection and Recommended Disposition

       On or about June 8, 2020, Creditor filed a secured proof of claim in the amount of $199,740.06 and
       an arrearage in the amount of $173.86 for a mortgage lien on 4530 NW 179th Street Miami Gardens,
       FL 33055-3340. Said creditor will be paid direct and outside the plan pursuant to the confirmed plan.
       Furthermore, the Debtor became current with this payment shortly after the petition date. Debtor
       requests the claim be allowed as filed with no distribution from the Chapter 13 Trustee.
LF-24 (rev. 12/01/09)                              Page 1 of 2
                        Case 20-13160-AJC          Doc 56    Filed 01/19/21     Page 2 of 2




        WHEREFORE the above-mentioned Debtor, respectfully requests that the Court grant the relief
        sought herein.
        *Notwithstanding the requirements of Bankruptcy Rule 3007, up to five objections to claim may be
        included in one pleading. (See Local Rule 3007-1(C).)

                                         CERTIFICATE OF SERVICE
               I HEREBY CERTIFY that a true copy of the foregoing was sent on January 19, 2021
        electronically to Nancy K. Neidich, Trustee and mailed via U.S. First-Class Mail, unless otherwise noted,
        to:

        LoanCare, LLC
        c/o Scott C. Lewis, Esq.
        ALBERTELLI LAW
        P.O. Box 23028
        Tampa FL 33609

        LoanCare, LLC                                                  LAKEVIEW LOAN SERVICING, LLC
        Attn: Worrall, Walter David, President                         c/o CORPORATION SERVICE COMPANY
        3637 Sentara Way                                               1201 HAYS STREET
        Virginia Beach VA 23452                                        TALLAHASSEE, FL 32301

        LoanCare, LLC                                                  LAKEVIEW LOAN SERVICING, LLC
        c/o C T CORPORATION SYSTEM                                     c/o ALDECOCEA, JULIO, CEO
        1200 SOUTH PINE ISLAND ROAD                                    4425 PONCE DE LEON BLVD., 5TH
        PLANTATION, FL 33324                                           FLOOR
                                                                       CORAL GABLES, FL 33146

                                       CERTIFICATE OF ADMISSION

               I HEREBY CERTIFY that I am a member of the Bar of the United States District Court for the
        Southern District of Florida and I am in compliance with the additional qualifications to practice in this
        Court set forth in Local Rule 2090-1(A).
                                                            Respectfully Submitted:

                                                            Robert Sanchez, P.A.
                                                            Attorney for Debtor
                                                            355 West 49th Street
                                                            Hialeah, FL 33012
                                                            Tel. 305-687-8008
                                                            Fax. 305-512-9701

                                                              By: /s/ Robert Sanchez________________
                                                                 [X]Robert Sanchez, Esq., FBN#0442161
        The party filing this objection to claim must file a certificate of service in accordance with Local Rule
        2002-1(F).
LF-24 (rev. 12/01/09)                                Page 2 of 2
